UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6704



LEE GRANT GIBBS,

                                           Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
1393-MJG)


Submitted:   September 10, 1998       Decided:   September 24, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lee Grant Gibbs, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, David Jonathan Taube, Assistant Attorney General, Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lee Grant Gibbs seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Gibbs v. Corcoran, No. CA-97-

1393-MJG (D. Md. Apr. 3, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2